Title: To Thomas Jefferson from André Limozin, 9 November 1787
From: Limozin, André
To: Jefferson, Thomas


Havre de Grace, 9 Nov. 1787. Acknowledges TJ’s letter of 7 Nov., transmitting a letter to John Jay to be delivered to “Mr. Stuart American Passenger who is to take his Passage on board the Packet for Newyork”; has sent his clerk to locate that gentleman, but, after two hours searching, he has not been found. Has succeeded in making “Mr. Ruellan” pay the expenses for the lawsuit of the six American sailors who were on board the ship Elephant; the sailors are “very happy that they have found with me such a warm protection”; asks opinion on the continuance of peace.
